Citation Nr: 1417188	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-31 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976 and from August 6, 2004, to August 28, 2004.  The Veteran also served in the Army National Guard from 1977 to 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision.

In September 2012, a central office hearing was held before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of this proceeding has been associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary prior to the adjudication of the claim.

The Veteran asserted at the September 2012 hearing he was under a lot of stress when he was called to active duty in 2004, and that he was provided food at that time that was high in sugar and in sodium.  After 3 weeks of stress and a poor diet on active duty, he tested positive for diabetes mellitus, type II.  The Veteran contended that he never had a diagnosis or symptoms of diabetes mellitus, type II until this period of service.  However, he went on to assert that, if he did have diabetes mellitus, type II prior to this period of active duty, it was aggravated by his service.

Personnel records reveal that he was transferred to active duty on August 6, 2004, and was released on August 28, 2004.  An August 30, 2004, Out Processing Checklist from Mobilization Center Shelby noted newly diagnosed diabetes mellitus, type II. 
The claims file contains no medical opinions addressing the Veteran's assertions regarding the etiology of his diabetes mellitus, type II.  Therefore, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether his diabetes mellitus, type II was caused or aggravated by his military service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, the claims file reflects that the Veteran served on active duty or with the Alabama or Tennessee Army National Guard from 1973 through 2007.  While the claims file contains some service treatment and personnel records, it is unclear whether all available service records have been obtained.  For example, the claims file does not contain a separation examination report from the Veteran's 1973 to 1976 period of active duty service.  As such, upon remand, the AOJ should obtain any and all available service treatment records and personnel records from the Veteran's active duty service and his service in the Alabama and Tennessee Army National Guard.  

Further, the Veteran asserted at the September 2012 hearing that he sought medical treatment from a private physician in Kingsport, Tennessee, from approximately 1998 to 2004.  Attempts should be made to obtain these records.  

Finally, the AOJ should take this opportunity to obtain any VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records that have not yet been associated with the claims file.

2. Obtain any and all available service treatment records and personnel records from the Veteran's periods of active duty service and his service in the Alabama and Tennessee Army National Guard.  All potential avenues for obtaining these records should be exhausted.  If any records cannot be located, a Formal Finding of Unavailability should be issued in this regard, and the Veteran should be notified of such.

3. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any treatment records from the Veteran's private physician in Kingsport, Tennessee, from approximately 1998 to 2004.  Associate any records received, including negative responses, with the claims file. 

If, after making reasonable efforts to obtain the above-identified records, the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. 

4. Schedule the Veteran for an appropriate VA examination for his claim for service connection for diabetes mellitus, type II.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to diabetes mellitus, type II.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should respond to the following: 

a. State whether it is clear and unmistakable (obvious, manifest, and undebatable) that diabetes mellitus, type II pre-existed the Veteran's August 2004 active service.  

b. If so, state whether this disease permanently increased in severity as a result of the August 2004 active service and whether such increase was beyond the natural progress of the disease.

c. If the Veteran's diabetes mellitus, type II did not preexist the August 2004 active service, provide an opinion as to whether it is at least as likely as not that his diabetes mellitus, type II began in, was caused by, or is related to any period of active service or ACDUTRA, to include the August 2004 active service.  

A complete rationale must be provided for any	opinions expressed.

5. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


